DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two drives means” required by claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" and "124" have both been used to designate the coils and/or magnet system in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 has been amended to require a limitation “two drive means, one of the drive means comprising the motor and the drive shaft configured for driving the consumable target and another of the drive means comprising the motor and the drive shaft configured for driving the magnetic bar” (emphasis added). There is no support in the Specification for two distinct drive means, since para 0070 pointed to by Applicant (see p. 8, Remarks filed 1/31/2022) teaches a singular “the drive means may comprise both a consumable target motor and a magnetic bar motor”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires a limitation of “An end-block for use in a deposition apparatus, for connecting a cylindrical consumable target with magnetic bar, with an outside of the deposition apparatus, the end-block comprising drive means to provide a relative movement between consumable target and the magnetic bar” (emphasis added). It is indefinite as to whether the “drive means” is then being required to be “outside of the deposition”, or how “outside of the deposition apparatus” is intended to further clarify the end-block.
Claim 19 requires a limitation of “An end-block for use in a deposition apparatus, for connecting a cylindrical consumable target with magnetic bar, with an outside of the deposition apparatus, the end-block comprising drive means to provide a relative movement between consumable target and the magnetic bar” (emphasis added). It is indefinite as to whether the “consumable target” is intended to refer back to the “cylindrical consumable target”, or to a distinct consumable target.
Claim 20 recites the limitation "the diameter of the coupling".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 has been amended to require ‘a diameter of a circle of the end-block housing’, and then requires ‘the diameter of the coupling’, rendering the claim unclear as to whether the same diameter is intended for the two different structures (i.e. end-block housing and coupling), or two distinct diameters for the two distinct structures. 
Claim 24 requires “coils mounted on a static portion”, however it is unclear from the Drawings and the Specification as what type of structure(s) is/are intended to be required by the term ‘coil’ (e.g. are the coils similar to electrically conductive springs? Are the coils similar to electrically conductive brushes? Etc.).
Claim 28 (dependent on claim 19) has been amended to require “comprising two drive means, one of the drive means comprising the motor and the drive shaft configured for driving the consumable target and another of the drive means comprising the motor and the drive shaft configured for driving the magnetic bar”. It is indefinite as to whether the “two drive means” are in addition to the “drive means” of claim 19, or the “drive means” of claim 19 is intended to be one of these “two drive means”. It is further indefinite as to whether the “one of the drive means” is then referring to the “drive means” from claim 19, or to the “two drive means” of claim 28. The limitation “another of the drive means” is similarly indefinite.
Claim 31 has been amended to require “the diameter is not greater than 2.1 times the diameter of the coupling” (emphasis added). It is indefinite as to what structure is being referred to for the emphasized “diameter”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 has been amended to require ‘two drive means, one drive means for driving the consumable target, and another drive means for driving the magnetic bar’, which impermissibly then broadens the subject matter of independent claim 19 that requires a singular “drive means” for driving either the consumable target or the magnetic bar’. Claims 29 and 30 are also rejected as being dependent on claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrich et al (US Patent No. 7,842,167).
With respect to claims 19 and 21, Henrich discloses in fig. 1 a fore-vacuum chamber (i.e. end-block) [2] for use in a sputter deposition apparatus [1], the end-block connecting a cylindrical target [4] with a magnetic bar [32] (shown in fig. 3), wherein the end-block [2] connecting the cylindrical target with an outside of the sputter deposition apparatus [1], and the end-block [2] comprising a drive means to provide a relative movement between the cylindrical target [4] and the magnetic bar [32] (col. 3, lines 18-26; col. 5, lines 4-15).  Henrich further discloses the drive means comprises a drive (i.e. motor) and an axle (i.e. drive shaft) [8] for driving the cylindrical target [4] (col. 3, lines 52-53), with fig. 1 further depicting an end-block housing containing the end-block [2] is substantially axially symmetric with the drive shaft [8], with the drive shaft [8] coaxial with the cylindrical target [4]. Henrich further depicts the end-block [2] comprising flexible line elements [17]-[19] for electrical power transmission to the cylindrical target [4] (col. 3, lines 54-58; col. 4, lines 5-11).
With respect to claims 20 and 31, Henrich further depicts in fig. 1 the end-block [2] comprising a coupling (i.e. flange or wall, this flange or wall then attached the sputter deposition apparatus [10]) configured for mounting of the cylindrical target [4], wherein a diameter of a circle circumscribing the end-block housing and perpendicular to the drive shaft [8] as appearing to be not greater than 2.1 times a diameter of the coupling configured for the mounting of the consumable target [4].
With respect to claim 22, Henrich further discloses the drive shaft [8] transmits voltage to the cylindrical target [4] (col. 4, lines 5-11; claim 16), thus at least a portion of the drive shaft [8] is made of an electrically conductive material in order to transmit the voltage to the cylindrical target [4].
With respect to claim 23, Henrich further depicts in fig. 1 one or more bearings [16] to support the cylindrical target [4] mechanically for rotation around an axis of the cylindrical target [4] (col. 3, lines 24-26 and 47-51).
With respect to claims 27-30, as discussed above, claim 19 requires “the drive means comprising a motor and a drive shaft configured for driving the consumable target or a motor and a drive shaft for driving the magnetic bar” (emphasis added). Thus ‘the drive means comprises a motor and a drive shaft for driving the magnetic bar’ is an optional limitation due to the alternative language ‘or’, and accordingly not required by claim 19. Claims 27-30 are dependent upon this optional limitation; accordingly these limitations are also not required as they are dependent upon the optional limitation from claim 19. Thus claims 27-30 are also rejected for the same reasoning set forth above for claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Henrich et al (US Patent No. 7,842,167) as applied to claim 21 above, and further in view of Cnockaert et al (US 2006/0157346).
With respect to claims 24-26, the reference is cited as discussed for claim 21. However Henrich is limited in that the motor comprising coils and a mounted magnetic system is not specifically suggested.
Cnockaert teaches figs. 3 and 6-7 a cylindrical target [200] rotatable via shaft (i.e. drive shaft) made of electrically conductive material (para 0063, 0066, and 0074), similar to the cylindrical target [4] and the drive shaft [8] of fig. 1 of Henrich. Cnockaert further teaches in fig. 6 the cylindrical target [602] is mounted on rotatable shaft (i.e. drive shaft) [620] which is electrically connected to a motor [622]-[630] comprising spring-loaded graphite brush (i.e. coils) [632],[634] and a magnet array [606] that is mounted to the drive shaft [620] via tube [662] and bearings, wherein by sending an electric current through the coils [632],[634] generates a rotation moment on the drive shaft [620] (para 0066-0073).
It would have been obvious to one of ordinary skill in the art to incorporate the coils and magnet array of Cnockaert to the motor and drive shaft of Henrich since Henrich fails to specify particular structures the motor and magnetic bar, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Cnockaert has shown a similar consumable target motor that generates rotation for the consumable target drive shaft and that has a magnet array mounted to the consumable target drive shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,163,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-25 of the US Patent would also meet the requirements set forth in claims 19-31 of the current invention.
Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,562,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-24 of the US Patent would also meet the requirements set forth in claims 19-31 of the current invention.

Response to Arguments
Applicant’s Remarks on p. 8-18 filed 1/31/2022 are addressed below.

Drawing Objections
Claim 19 has been amended by deleting “at least one drive shaft” and adding “a drive shaft”; the previous objection is withdrawn.

112 Rejections
Claim 19 has been amended by deleting “at least one drive shaft” and adding “a drive shaft”; this previous 1st paragraph rejection is withdrawn.
Claim 19 has been amended to clarify the “relative movement”; this previous 2nd paragraph rejection is withdrawn.
On p. 11, Applicant states that para 0031 teaches the “coils mounted on the static portion” torque is obtained by a magnetic field generated by a current through coils of the electrical motor, with fig. 1 showing these ‘coils’ 122 facing the magnet system 124. Thus one of ordinary skill would understand the limitation ‘coils mounted on the static portion’.
The Examiner disagrees since para 0031 is devoid of a structural teaching that the ‘coils’ provide any torque obtained by a magnetic field, and fig. 1 does not show this particular structure or function or providing torque which then generates rotation, nor does claim 24 specifically require that the coils face the magnet system. In addition Applicant’s fig. 3 references both the coils 122 and magnet system 124 to be the same structure, rendering the actual structure of the coils further indefinite. Thus one of ordinary skill would not understand the structure of ‘coils’ of claim 24 to necessarily then be a different structure from ‘springs’ or ‘brushes’ (or distinct from a magnet system), nor that the “coils” must provide torque. This 2nd paragraph rejection is maintained, with Examiner recommending amendments from fig. 1 of structural relationships between the coils 122 and magnet system 124 in relation to other structures.

102 Rejections
Applicant’s arguments on p. 12-14 with respect to claim 19 have been considered but are moot because the arguments do not apply to the new reference being applied in the current rejection.

103 Rejections
All other arguments on p. 14-16 regarding claims 22, 24-26, and 31 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.	

Double Patenting Rejections
On p. 16-18, Applicant argues that no analysis has been provided that that US Patent Nos. 10,163,612 and 8,562,799 each do not read on the claimed subject matter.
The Examiner disagrees since the claims of each patent overlap and read on the subject matter of the present claims (as stated above), whereas Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the present claims define a patentable invention without specifically pointing out how the language of the present claims patentably distinguishes them from the claims of the patents.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794